DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
As a preliminary matter, this is the second set of Remarks from Applicant that presented an argument against a Forsline publication. As noted in the Final Action dated 01/27/2022, and re-stated here, no reference to Forsline has been made by the Office in the relevant previous rejections under the prior art. In an effort to provide Applicant with a good faith response to their arguments, it will be assumed herein that any references to the prior art by Applicant are made to the correct art cited in the prior action.
In response to applicant's argument that the instant invention “allows for the application of makeup to multiple individuals while utilizing the same makeup application tool during a short period of time” (see Remarks, Page 5), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
However, in response to applicant's arguments against Lim and the erroneous reference to Forsline individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to arguments to long felt need, applicant has not provided a successful showing of long felt need including three factors: The need must have been persistent one that was recognized by those of ordinary skill in the art; the long felt need have been satisfied by another before the invention by applicant; and the invention must in fact satisfy the long felt need.  MPEP 716.04.  Applicant’s claim that the problem was “first recognized” by him contradicts a showing of long felt need.  Also, applicant has not shown unsuccessful efforts to solve the problem.  The existence of a prior art reference showing a solution to the problem is evidence that there is no long-felt need.  Evidence of persistent need may be a series of patents or publications showing the problem to be solved and a solution which declarant claims is unsuccessful.
In regards to arguments about positive recognition in the Industry, attempts to show that the claimed invention has broad acceptance in the marketplace, which is used as evidence of non-obviousness.  The key is to show that the success is linked to the claimed invention and not to some extraneous factor.  It must be shown a nexus between the claimed features of the invention and the commercial success.  See MPEP 716.03. Merely showing that there was commercial success of an article which embodies the invention is not enough. 
That is, Applicant’s entire argument appears to be centered around an assertion that there is no makeup brush that utilizes a “bevel shaped non-bristle, nonporous makeup applicator tip[]”. Applicant does not provide any acknowledgement of the nonporous silicone makeup tips of Lim, and fails to distinguish how such tips allegedly fail to teach tips that are capable of being “easily cleaned between uses in a disinfectant solution.” See Remarks, Page 5. 
Indeed, the argument that the instant invention is “the only brush on the market that can be used for lips, liner, blending, smudging, and some special effects” appears to conflate the concept of market availability with prior art teaching. This is especially evident in Applicant’s argument that reduce the teaching of Lim to be a device that “needs hours to dry and holds unsafe bacteria” and Forsyth to be removable tips that have “no significance to the beauty industry or sterilization”. See Remarks, page 6. Such entirely mischaracterizes what one skilled in the art recognizes from the teachings of Lim, Ashburn and Ridner. That is, Lim’s silicone tips provide one skilled in the art with a teaching of a non-bristled, nonporous makeup applicator tip for use in applying lines of cosmetic to a user. Regarding the specific edges of the tip being beveled, Ashburn teaches applicator tips being beveled to more precisely apply pasty product. As cosmetic is a specific pasty paint for the face, one skilled in the art of applying product would recognize the analogous nature of other types of applicators of similar materials. Said another way, one skilled in the art does not exist with blinders on to all things outside their immediate narrow use at a given time. 
Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. This is especially true given that the arguments provided herein are a verbatim replication of the arguments presented in the submission dated 01/06/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub # 2016/0128445) in view of Ashburn (US Pub # 2016/0286936) and Ridner et al. (US Pat # 2,266,483).
In regards to claims 1 and 3-7, Lim teaches a makeup application device, comprising a rod shaped wooden (Paragraph 0018) handle (Figure la at 104), a plurality of tip connectors (Figure la at 108), a single tip connected to each end of said handle, a first (106A) flexible, non-bristle, nonporous (Paragraph 0020 "The first applicator head ... may be ... a silicon applicator head" which is a non- bristled, nonporous material) makeup applicator tip connected to one of said tip connectors, a second (106B) flexible, non-bristle, nonporous (Paragraph 0020 "the second applicator head may be... a silicon applicator head" which is a non-bristled, nonporous material) makeup applicator tip connected to the other of said tip connectors, wherein either said first flexible, non- bristle, nonporous makeup applicator tip or said flexible, non-bristle, nonporous makeup applicator tip is utilized to apply makeup to a user's face (Paragraph 0001);
wherein said tip connectors are aluminum tip connectors crimped to said handle (Paragraphs 0022 and 0026); wherein a first applicator tip is utilized for the application of lipstick (Paragraph 0017);
wherein said second applicator tip comprises and is utilized for the application of eyeliner (Paragraph 0017); where the applicator is used by placing makeup onto at least one of said applicator tips, and applying the makeup to the user's face (Paragraph 0042 where the applicators use is for areas on the face as discussed in Paragraph 0020).
Lim does not teach the makeup applicator tips are beveled tips.
However, Ashburn teaches a cosmetic applicator (110) device for applying eyeliner (see Figure 3 where such is involved in the application process) where the applicator tip is comprised of two flat beveled surfaces (143/142) meeting at a sharp edge (142) and a rounded contour section between the two flat bevels (116 as viewable in the rounded point in Figure 2). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the silicone eyeliner tip of Lim to include the converging beveled surfaces of Ashburn in order to more precisely apply eyeliner.
With regards to the lipstick applicator tip, Ridner et al. teaches providing a blending tool (5) that is a cupped bevel (see Figures 1 and 3) for blending applied lipstick (which is an area of the face). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the lip cosmetic tip of Lim to include the cupped blending tool of Ridner et al. in order to aid the user in proper application/blending of lipstick.
Regarding claim 2, Lim teaches said handle is a wood handle (Lim, Paragraph 0018), but does not expressly teach having a length between 3 inches and 9 inches and a diameter of less than half an inch. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the handle of Lim to have a length between 3 inches and 9 inches and a diameter of less than half an inch as a matter of design choice for user preference.

In regards to claim 8-14 and 19, Lim teaches a method for applying makeup to a user's face comprising the steps of obtaining a makeup application device, comprising a rod shaped wooden (Paragraph 0018) handle (Figure la at 104), a plurality of tip connectors (Figure la at 108), a single tip connected to each end of said handle, a first (106A) flexible, non-bristle, nonporous (Paragraph 0020 "The first applicator head ... may be ... a silicon applicator head" which is a non-bristled, nonporous material) makeup applicator tip connected to one of said tip connectors, a second (106B) flexible, nonbristle, nonporous (Paragraph 0020 "the second applicator head may be... a silicon applicator head" which is a non-bristled, nonporous material) makeup applicator tip connected to the other of said tip connectors, wherein either said first flexible, nonbristle, nonporous makeup applicator tip or said flexible, non-bristle, nonporous makeup applicator tip is utilized to apply makeup to a user's face (Paragraph 0001);
wherein said tip connectors are aluminum tip connectors crimped to said handle (Paragraphs 0022 and 0026); wherein a first applicator tip is utilized for the application of lipstick (Paragraph 0017) wherein said second applicator tip comprises and is utilized for the application of eyeliner (Paragraph 0017); where the applicator is used by placing makeup onto at least one of said applicator tips, and applying the makeup to the user's face (Paragraph 0042 where the applicators use is for areas on the face as discussed in Paragraph 0020.)
Lim does not teach the makeup applicator tips are beveled tips.
However, Ashburn teaches a cosmetic applicator (110) device for applying eyeliner (see Figure 3 where such is involved in the application process) where the applicator tip is comprised of two flat beveled surfaces (143/142) meeting at a sharp edge (142) and a rounded contour section between the two flat bevels (116 as viewable in the rounded point in Figure 2). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the silicone eyeliner tip of Lim to include the converging beveled surfaces of Ashburn in order to more precisely apply eyeliner.
With regards to the lipstick applicator tip, Ridner et al. teaches providing a blending tool (5) that is a cupped bevel (see Figures 1 and 3) for blending applied lipstick (which is an area of the face). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the lip cosmetic tip of Lim to include the cupped blending tool of Ridner et al. in order to aid the user in proper application/blending of lipstick.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772